Day, J.
I. The demurrer was properly overruled. The second count of the answer sets up what is .alleged to be the only contract made with the plaintiff, and avers that the defendant has fully complied with the terms of that contract. These faets, if true, constitute a complete defense.
i. oojnthactj wslevWenee. II. The plaintiff offered to prove by himself that, at the request and instance of the defendants, he gave up a school at Union Grove, Tama county, to teach defendants’ school; that lie entered upon this contract and taught two months; that without any reason or objection he was dismissed and refused permission to teach further in the school; that he went into the school and taught, and commenced to teach under his contract before anything was said about a written contract; that the directors told him it-was their custom not to have a written contract for the year; that it was not their castora’ to make written contracts for the whole year, and that it would not impair his rights under the contract fora year; that plaintiff presented himslf at the proper time and place and asked to be allowed to proceed with the contract; that he made the contract with the president of the board, and that the other members were aware of the existence of the contract that he was teaching under, and made no objections and paid him for two months of the time, knowing that he was teaching under the contract for a year; that no written contract of any kind was made or offered to be made until after plaintiff had been teaching; that he left his school at forty dollars per *132month because'of a promise to give him fifty dollars, which they afterwards refused to give. The plaintiff also offered to prove some of the above facts by J. B. Welker, the president of the defendant’s board of directors. The defendant objected to all of this proffered testimony, and the objection was sustained. The plaintiff offered no further evidence, and the court took the cause from the jmy, and rendered judgment against the plaintiff for costs. The plaintiff’s offered evidence impliedly concedes the making of the written agreement set out in the defendant’s answer after the plaintiff entered upon the term. The position of plaintiff seems to be that, notwithstanding the written contract for two months, the plaintiff may show that there was a parol contract for eight months. In this position the plaintiff is in error. It is conclusively presumed, in the absence of fraud, accident or mistake, that the written contract embraces all the agreement of the parties.
The plaintiff relies upon Athearn v. Independent District of Millersburg, 33 Iowa, 105, and Cook v. Independent District of North McGregor, 40 Iowa, 444. Neither case sustains the plaintiff’s position. In the first case there was a written contract which was enforced according to its terms. In the second there was no written contract, and the parol contract was enforced because of part performance. In this case there is a written, contract, and no parol contract can be proven.
Affirmed.